                         LAW OFFICE OF EDWARD PICHARDO PLLC
                                350 5TH A VENUE, 59TH FLR.
                               NEW YORK, NEW YORK 10118
                                        718-514-9099
                             edp@Jawofficeofedwardpichardo.com


January 6, 2020
                                                   USDCSDNY
                                                   DOCUMENT
BY ECF/HAND DELIVERY                               ELECTRO NI CALLY FILED
The Honorable Barbara Moses                        DOC#:
United States Magistrate                           DATEF-I-LE_D
                                                              _:_-~,_:-1:~~1: _L
                                                                               -~===
Southern District of New York
500 Pearl Street, Courtroom 20A
New York, NY 10007

                 Re:    United States v. Winder Casilla

                         19MG12016 (BM)

Dear Honorable Judge Moses,

        I am writing to request an extension of the bond conditions that were ordered by the
court, in particular the condition that the defendant secure two surety for the appearance bond by
January 6, 2020. The US Attorney has agreed to an extension until Friday, January 10, 2020.

          No prior applications have been made . Thank you for your time and attention to this
matter.



Respectfully submitted,



ls/Edward Pichardo

Edward Pichardo, Esq.                             Barbara ~oses, U.S.M.J.
